Case 6:19-cv-00235-RBD-GJK Document 7-1 Filed 04/19/19 Page 1 of 2 PageID 32


                                          Orlando Sentinel
                                                       Published Daily
                                                    ORANGE County, Florida

     State Of Illinois
     County Of Cook

     Before the undersigned authority personally appeared
     Spencer Clark, who on oath says that he or she is an Advertising
     Representative of the ORLANDO SENTINEL, a DAILY newspaper
     published at the ORLANDO SENTINEL in ORANGE County, Florida;
     that the attached copy of advertisement, being a Legal Notice in the matter
     of 11200-Misc. Legal, Case No.: 6: 19-cv-00235-Orl-37GJK was published
     in said newspaper in the issues of Mar 20, 2019; Mar 27, 2019; Apr 03,
     2019; Apr 10, 2019.

     Afflant forther says that the said ORLANDO SENTINEL is a newspaper
     Published in said ORANGE County, Florida, and that the said newspaper
     has heretofore been continuously published in said ORANGE County,
     Florida, each day and has been entered as periodicals matter at the post
     office in ORANGE County, Florida, in said ORANGE County, Florida, for
     a period of one year next preceding the first publication of the attached
     copy of advertisement; and affiant further says that he or she has neither
     paid nor promised any person, firm or corporation any discount, rebate,
     commission or refund for the purpose of securing this advertisement for
     publication in the said newspaper.




                                                            Spencer Clark

          ture of Affiant                            Name of Affiant
 ,
     Sworn to and subscribed before me on this 10 day of April, 2019,
     by above Afliant, who is personally known to me ( X ) or who has produced identification (




     Signature of Notary Public


                           OWK SEft&
                         JAMES D MORGAN
                 NOTARY PUBLIC STATE OF ILLINOIS
                                   -


                  M'( CO    04 E*PIRES:09)07i21
                ----- -- ------ ----- -


     Name of Notary, Typed, Printed, or Stamped

     Sold To:
     Banker Lopez Gassler PA CU004273 19
                               -


     501 B Kennedy Blvd Ste 1500
     TAMPA, FL, 33602

     Bill To:
     Banker Lopez Gassler PA CU004273 19
                               -


     501 E Kennedy Blvd Ste 1500
     TAMPA, FL, 33602

     6194702
Case 6:19-cv-00235-RBD-GJK Document 7-1 Filed 04/19/19 Page 2 of 2 PageID 33


                                       Orlando Sentinel

                  EXHIBIT
     IN THE UNITED STATES DISTRICT COURT
     MIDDLE DISTCT OF FLORIDA ORLANDO
           DIVISION IN ADMIRAL1
  IN THE MATTER OF
  THE COMPLAINT OF
 LAWRENCE W. HALL, and WESLEY
 BRYANT, as Owners
 of a 2017 Tidewater 210
 LXF with Hull
 ID Number NLPZF1211617, its
 engines, tackle, apparel,
 etc. for Exoneration
 from or Limitation of Liability,
 Petitioners.
 Case No. 6 19-cv-00235-O rI-37GJ K

 NOTICE TO CLAIMANT OF
 COMPLAINT FOR EXONERATION
  FROM       OR       LIMITATION      OF
 LIABILITY
 Notice is given that the above named
 Petitioners have filed a Complaint,
 Pursuant to 46 U.S.C. § 30501 et. seq.,
 for exoneration from or limitation of
 liability for all claims of damages or
 iniuries, arising out of or occurring as
 result of an accident which occurred
 on July 29, 2018, while a vessel, 2017
 Tidewater 210 LXF with Hull ID
 Number NLPZF12116I7, was operating
 in the Indian River in the vicinity of
 the Atlantic Intracoastal Waterway
 near Edgewater, Florida, The incident
 is more fully described in the Verified
 Complaint.
 All persons having claims for damage
 or injury must file their respective
 claims, as provided in Supplemental
 Rule F of the Supplemental Rules
 for Certain Admiralty and Maritime
 Claims of the Federal Rules of Civil
 Procedure, an or before April 29, 2019.
 with:
 Clerk of the Court
 United States Courthouse
 401 West Central Boulevard
 Suite 1200
 Orlando, Florida 3201-0120
 and serve      ci copy on Petitioners'
 attorneys:
 Eric Thiel, Esq.
 Banker Lopez GassIer RA.
 501 East Kennedy Boulevard
 Suite 1700
 Tampa, Florida 33602
 If any claimant desires to contest
 either the right to Exoneration From
 or the right to Limitation of Liability,
 he or she shall file and serve on
 Petitioners' attorney an answer to
 the Complaint on or before April 29,
 2019, unless his claim has included an
 answer, so designated, or be defaulted.
 DATED this 12th cloy of March, 2019, in
 Orange County, Florida,
 CLERK OF THE COURT
 By: Lauren Moyer
 Deputy Clerk
OS61947t                220, 3/27, 4 410019
                                  ,



 6194702
